DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, & 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navin et al. [US PATENT No.: US 5,655,692 A].
With regards to claims 1, Navin discloses a detachable adapter (76, adapter shaft,  Fig. 3, Col. 6, line 42) for a drive shaft (78, auger shaft, Fig. 3, Col. 6, lines 42-45) that includes radially extending pins (108, 112, 116, pins, Fig. 3, Col. 7, lines 1-14), comprising: a hollow first end (122, end with surface, Fig. 2 & 8, Col. 7, lines 15-42) to receive an end of a drive shaft (Fig. 4 & 8): a second end opposite the first end (Fig. 3-5); multiple L shaped slots (124, 126, 132, 136, peripheral slot configured in L-shapes 
With regards to claim 2, Navin discloses wherein the driver comprises holes in the second end to receive and engage pins on the driven part (the female portion 104 of coupling having 120, pocket to receive and hold the male portion, Col. 7, Lines 14-41).
With regards to claim 3, Navin discloses wherein the driver comprises a radially stationary driver to engage the driven part (Col. 7, Lines 14-41).
With regards to claims 7 & 10, Navin discloses an assembly (50, dispensing mechanism, Col. 6, line 1) to connect a driving shaft (78, auger shaft, Fig. 3, Col. 6, lines 42-45) to a driven part (and a detachable adapter (106, key is configured to lock the first and second pins 108 and 110 in place within the second and fourth slots 126 and 130 and to prevent the auger shaft 78 from moving axially, radially, rotationally with respect to the adapter shaft 76. The key 106 comprises a tubular sleeve 140 and a retainer 142, preferably formed integrally from a piece of tubular metal stock. The tubular sleeve 140 has a diameter which sufficiently larger than the diameter of the lower end of the adapter shaft 76 to permit the key 106 to slide axially along the adapter shaft 76, Col. 7, line 43-Col. 8, line 39) to adapt a drive shaft on a printer to a drive mechanism on a toner cartridge (The dispensing mechanism 50 can be adapted to dispense virtually any granular particulate material raging from very course granules 
With regards to claims 11, Navin discloses wherein the part comprises: a hollow cylinder that forms the female receiver (104, female portion that is hollow, Figs, 3-5, Col. and multiple L shaped slots in the hollow cylinder to detachably receive and engage radially extending pins on the end of the drive shaft when the part is attached to the drive shaft (124, 126, 132, 136, peripheral slot configured in L-shapes as multiple slots 
With regards to claims 12, Navin discloses wherein the driver comprises a stationary connector integral with the second end of the part ((Fig. 3, Col. 7, lines 43-64).
With regards to claims 13, Navin discloses wherein the driver comprises multiple holes in the second end to receive pins on the drive mechanism and wherein there are more holes in the part than pins on the drive mechanism (Figs. 3 & 4).
With regards to claims 14, Navin discloses wherein the driver comprises a radially stationary driver to engage the drive mechanism (Fig. 3, Col. 7, lines 43-64).

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 4, the prior art does not disclose or suggest the claimed driver is movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the driven part; and an actuator to move the driver between the first position and the second position. Claims 5 & 6 are depended therefrom claim 4. 
With regards to claim 8, the prior art does not disclose or suggest the claimed retractable and extendible pins to penetrate the holes when retracted and withdraw from 
With regards to claim 9, the prior art does not disclose or suggest the claimed a movable male part and the connector comprises a stationary female part to receive the male part, the male part comprising an extendible and retractable pin and the female part comprising an annular recess to receive the pin when extended and blocker to engage the pin upon rotation of the adapter. 
With regards to claim 15, the prior art does not disclose or suggest the claimed driver is movable axially between a first position in which the driver does not protrude from the second end and a second position in which the driver protrudes from the second end to engage the drive mechanism; and an actuator to move the driver between the first position and the second position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852